Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 13 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10898105 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claim 39 has been cancelled in response to the Non-Final Office Action of 28 Apr 2022.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 06 May 2022, with respect to the Statutory Double Patenting Rejection have been fully considered and are persuasive.  The Statutory Double Patenting Rejection of 28 Apr 2022 has been withdrawn in view of the cancelled claim 39. 
Applicant’s arguments, see pg. 7, filed 06 May 2022, with respect to the Non-Statutory Double Patenting Rejections have been fully considered and are persuasive. The Non-Statutory Double Patenting Rejections of 28 Apr 2022 have been withdrawn in view of the Terminal Disclaimer of 13 May 2022. 

Allowable Subject Matter
Claims 21-38 and 40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, prior arts do not disclose, neither alone nor individually, at least “calculate a moving average of the filtered magnetic field data from at least the first magnetometer and the second magnetometer; compare the moving average of the filtered magnetic field data to a threshold value; determine when the moving average of the filtered magnetic field data is greater than the threshold value”, as recited in the independent claims. In particular, Derichs et al. (US Patent No. 10188310) discloses calculating a moving average of magnetic field data from at least two multi-axis magnetometers (Fig. 10 and Col 17, line 60 - Col 18, line 12: shape 351b), but does not disclose calculating a moving average of magnetic field data that is filtered or background-noise removed. Additionally, An et al. (US Patent Pub No. 2015/0177020) discloses calculating a moving average using at least two magnetometers, but does not disclose at least filtering a magnetic field data and calculating a moving average of the filtered magnetic field data and is not directed to a medical metal detection device. The technical advantage of the claimed invention is “to determine with high precision the exact location of the metal object” within a body cavity (pg. 1, line 27 - pg. 2, line 11 of the specification of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799